DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020, 12/16/2020, and 4/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
Applicant’s election of Group 1: claims 1-4, without traverse in the reply filed on May 12, 2022 is acknowledged. 

Claim Objections
Claims 2-3 are objected to because of the following informalities: 
claim 2, line 1: “The gas sensor” should be “The carbon dioxide gas sensor”.
claim 3, line 1: “The gas sensor” should be “The carbon dioxide gas sensor”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 2-3 recite “the rare earth oxide”, which is only one rare earth oxide. Claims 2-3 depend on claim 1, which recites “one or more compounds selected from rare earth oxides” (i.e., plural). It is unclear if there are plural rare earth oxides (according to claim 1) and if so, how the limitation of a single one of the rare earth oxides in claims 2-3 further limits the plural elements of claim 1. Therefore, the scope of claims 2-3 are indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Matsubara et al. (US Pat. No. 5993624A).

Regarding claim 1, Matsubara teaches a carbon dioxide gas sensor (a carbon dioxide gas sensor show in Figs.1-3 (Col. 3, Ln 6-Col. 4, Ln 47)) comprising an insulating substrate (insulating substrate 4 in Fig.3 (Col. 3, Lns 53-65)) and a gas sensing layer (carbon dioxide gas detection part 1 in Fig.3 (Col. 3 Lns 57-60)) formed on one major surface of the insulating substrate via electrodes (electrodes 2a and 2b in Fig.3 (Col.3, Lns 59-60)), wherein the gas sensing layer comprises one or more compounds selected from rare earth oxides represented by Ln2O3, Ln being at least one rare earth metal element selected from Sc, Y, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Pr, Yb and Lu (Table 2 in Col.9 shows the gas sensing layer comprises rare earth oxides including Sc2O3, Y2O3, and Gd2O3).
Regarding claim 2, Matsubara teaches the gas sensor according to claim 1, wherein the rare earth oxide represented by Ln2O3 is at least one of Sm2O3, Eu2O3, Gd2O3, Tb2O3, Dy2O3, Er2O3 and Yb2O3 (Table 2 in Col.9 shows the rare earth oxides including Gd2O3. Note: For the purpose of examination, Examiner interprets “the rare earth oxide” as either a single rare earth oxide or plural/mixed rare earth oxides). 
Regarding claim 4, Matsubara teaches a method for producing a carbon dioxide gas sensor (Figs. 1-3 shows a carbon dioxide gas sensor, and Col. 5, Ln 22- Col.7, Ln 28 describes the process of producing the carbon dioxide gas sensor) comprising:
forming an insulating substrate (an insulating substrate 4 shown in Fig.3 (Col.3 Ln 54)) and a gas sensing layer (carbon dioxide gas detection part 1 shown in Fig.3; Col. 5, Ln 24- Col. 7, Ln 10 describes the process of producing a carbon dioxide gas detection part 1) formed on one major surface of the insulating substrate via electrodes (electrodes 2a and 2b shown in Fig.3; Col. 7 Lns 5-10), wherein the gas sensing layer comprises at least one compound selected from rare earth oxides represented by Ln2O3, Ln being at least one rare earth metal element selected from Sc, Y, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Pr, Yb and Lu (Table 2 in Col.9 shows the gas sensing layer comprises rare earth oxides including Sc2O3, Y2O3, Gd2O3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara, as applied to claim 2 above, and in view of Michel et al. (Novel CO2 and CO gas sensor based on nanostructured Sm2O3 hollow microspheres, Sensors and Actuators and Actuators B: Chemical, 202 (2014) 1220-1228).

Regarding claim 3,  Matsubara teaches the gas sensor according to claim 2. However, Matsubara does not teach wherein the rare earth oxide comprises a rare earth oxide having a cubic crystal structure as a main component.
Michel teaches novel CO2 and CO gas sensor based on nanostructured Sm2O3 hollow microspheres (title). Michel further teaches the Sm2O3 sensor device comprises Sm2O3 having a cubic crystal structure (XRD patterns recorded on samples calcined at 600 ◦C corresponded to cubic Sm2O3 (JCPDF file No.43-1029) (the 2nd paragraph in Col. 1 on page 1223).
Matsubara and Michel are considered analogous art to the claimed invention because they are in the same field of CO2 gas sensor with rare earth oxides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the rare earth oxides of Matsubara with the rare earth oxides having a cubic crystal structure for making the CO2 gas sensor, as taught by Michel. The simple substitution of one known element for another (i.e., one rare earth oxide having a cubic crystal structure for another rare earth oxide) is likely to be obvious when predictable results are achieved (i.e., measurement of CO2 concentration) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. (Note: For the purpose of examination, Examiner interprets “the rare earth oxide” as either a single rare earth oxide or plural/mixed rare earth oxides). 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Hunter et al. (US 8702962) teaches carbon dioxide gas sensors with metal oxide selected from the group consisting of SnO2, In2O3, TiO2, WO3, ZnO, Fe2O3, ITO, CdO, U3O8, Ta2O5, BaO, MoO2, MoO3, V2O5, Nb2O5, CuO, Cr2O3, La2O3, RuO3, RuO2, ReO2, ReO3, Ag2O, CoO, Cu2O, SnO, NiO, Pr2O3, BaO, PdO2, and HfO3. Gu et al. (US 2007/0045129A1) teaches a gas sensor that can detect CO2 or other gases wherein a solid electrolyte layer comprises lanthanum oxide. Anakkat et al. (US 2008/0216558A1) teaches saw based CO2 sensor wherein the nanotube material comprises at least one of the group comprising heteropolysiloxane, nano-crystalline, BaTiO3, CeO2, BaCO3, CuO, Ag2SO4, Na2CO3, SnO2, BaTiO3, La2O3, CaCO3, CuO—SrTiO3, CuO—BaSnO3, CuO—BaTiO3, Sm2O3, and Y2O3. Smith et al. (US 2012/0161796A1) teaches CO2 sensing materials comprising  one or more oxides selected from the group CuO, Bi2O3, Sb2O3, Sb2O5, La2O3, Cr2O3, Fe2O3, NiO, and TiO2, and any combination thereof. Hu et al. (CN102557591A) teaches CO2 sensing materials comprising  La 1-xCa xMn 1-yCu yO 3, wherein 0≤x≤0.4,0≤y≤0.05.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                           
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795